DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/02/21 have been fully considered but they are not persuasive.
On pages 9-11 regarding prior art Applicant argues amendments are made to overcome the rejection of record.
The Examiner notes that upon further consideration, new prior art is applied. Please see below. 

Claim Objections
Claims 1, 8, 17, 32, 60, 89 are objected to because of the following informalities: 
Claim 1 is objected to for referring to “at least one joint component” but it is unclear what this “at least one joint component” refers to (e.g. is it a part of the mobility device or something else?). 
Further, the claim references a “specific user” and a “specific exoskeleton device” “corresponding to the mobility device” when it is first unclear how (if at all) the specific user relates to the previously claimed user, and also whether only the specific exoskeleton device “corresponds” to the mobility device or whether the specific user also corresponds to the mobility device. 
part of the mobility device, the exoskeleton (and user?) is the mobility device, or some other explanation. 
The claim next mentions “the settings for operation of the specific exoskeleton device for the specific user” but it is unclear whether this is an antecedent basis problem (e.g. there are now “settings for operation of the” exo for the specific user), or whether this is attempting to refer back to the “settings for operation of the mobility device” (and an attempt to claim that the exoskeleton and mobility device are actually the same thing and thus include the same settings for operation). 
Claim 8 is objected since it is unclear what “settings for operation of the mobility device associated with the specific user and the specific exoskeleton device” are referring to (claim 1 has referenced settings for operation of the mobility device, but also settings for operation of the specific exoskeleton device for the specific user making it unclear which of these is being referenced herein). 
Claim 17 is objected to for referring to “a display” with improper antecedent basis. Further, the Examiner notes that this claim will be objected to upon allowance for being a substantial duplicate of claim 12 which doesn’t further limit the claim.
Claims 32, 60, and 89 are objected to for the same reasons as claim 1.
Claim 89 is further objected to for referencing “at least one joint component” when it is unclear if this is a part of the mobility device/drive component or part of something else. 
Further, the claim is objected to for missing punctuation at the end of the phrase beginning with “a mobility device communications…”. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 60 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “input device for receiving an input of settings information” and “communications interface for electronically connecting the electronic communication device to the mobility device” (claim 60), and “an internal control device for controlling the at least one drive component” (claim 89)  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not give any example of what this “input device” or “communications interface” could be. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 12, 14, 17, 23, 25, 28, 32, 60, 89 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flaherty et al. (US 20060149338 A1) hereinafter known as Flaherty.
Regarding claims 1 and 28 Flaherty discloses a method of controlling a mobility device including at least one drive component that drives at least one joint component, the method comprising the steps of:
wirelessly (clm 28) ([0076]) connecting the mobility device (Figure 1 item 10) and an electronic communication device (computer) (Figure 6 item 130b “processing unit”), wherein the computer can execute a control application (program) ([0031] software);
wherein the computer receives an input of settings for operation of the mobility device ([0099] input parameters), and the program stores the settings ([0099] stored in memory);
wherein the program gathers session information relating to performance of the mobility device ([0101] performance of the device is acquired; [0008] performance and safety are improved via the training routine) during a specific time period of device use ([0101] e.g. the duration of the training routine), 
wherein the program selectively controls the drive component to control the joint component in accordance with the session information ([0042]-[0045]);
creating a user-selectable profile for a specific user ([0074] unique electronic ID) and a specific exoskeleton device corresponding to the mobility device ([0073], [0076] the elector module selects the specific device(s) to be controlled; [0082] a system electronic ID is embedded in each of the discrete components), 
wherein the profile includes the input of settings ([0099] the input parameters are all stored used a unique electronic ID (e.g. profile));
the drive component drives the joint component based for the specific user/exoskeleton based on the profile ([0042]-[0045]; [0076] the profile and devices are selected before the training/session occurs and the data is used to perform the session); and 
the session information is for the specific profile (see all the paragraphs referenced above which indicate the specific profile is chosen before the session occurs and session information is acquired ([0101], [0099], [0082], [0042]-[0045]).
Regarding claim 3 Flaherty discloses the method of claim 1 substantially as is claimed,

Regarding claims 12 and 17 Flaherty discloses the method of claim 1 substantially as is claimed,
wherein Flaherty further discloses displaying the session information on a display of the computer (Figure 4 item 302) in real-time (see at least [0078] in which a session is described, as including real-time feedback displayed to the patient) as a session dashboard.
Regarding claim 14 Flaherty discloses the method of claim 12 substantially as is claimed,
wherein Flaherty further discloses displaying an instrument panel on the display of the computer for controlling and displaying information about performance of the mobility device ([0076] touch screen set of buttons and input element (keyboard, cursor, joystick etc.) allows interaction with the computer; see also [0078] the display shows the planned trajectory and progress of the patient (e.g. performance); [0091]).
Regarding claim 23 Flaherty discloses the method of claim 12 substantially as is claimed,
wherein Flaherty further discloses the program stores the session information in an electronically recorded session log ([0089] information is stored in the memory so that the results can be subsequently retrieved for comparison).
claim 25 Flaherty discloses the method of claim 23 substantially as is claimed,
wherein Flaherty further discloses storing a plurality of session logs for a plurality of sessions in an electronically recorded collection of associated sessions ([0089] multiple routines are performed (calibration, patient training, etc.) and performed periodically; information is stored in the memory so that the results can be subsequently retrieved for comparison.).
Regarding claim 32 see the rejection to claim 1 above with reference to a non-transitory computer readable medium storing program code ([0031] software).
Regarding claim 60 see the rejection to claim 1 above with reference to a memory ([0099]; see also [0082] memory storage).
Regarding claim 89 Flaherty discloses an exoskeleton system comprising the computer of claim 60 (see rejection above); and 
a mobility device (Figure 1 item 10) comprising:
at least one drive component (Figure 6 item 21c) that drives at least one joint component (The Examiner notes these italicized sections of the claim are written as intended uses of the claimed device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 
a mobility device communications interface ([0030]) for electronically connecting the mobility device to the computer (this is likewise stated as an “intended use” (see explanation above)),
an internal control device ([0042]) for controlling the at least one drive component to selectively control the joint component in accordance with signals received from the computer over the communication interface (this is likewise stated as an intended use (see explanation above), along with [0042]-[0043]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty as is applied above in view of Darisuh (US 20040249319 A1).
Regarding claim 8  Flaherty discloses the method of claim 1 substantially as is claimed,
but is silent with regards to the settings being organized by joint component configuration.
However, regarding claim 8 Darisuh teaches a method of controlling an exoskeleton which includes organizing information by joint component configuration (Figure 7). Flaherty and Darisuh are involved in the same field of endeavor, namely methods of controlling exoskeletons. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Bisbee Horst Combination by organizing information based on joint component configuration such as is taught by Darisuh in order to allow the user of the control method to see information regarding each of the joints of the mobility device, thus getting their desired information for each joint. This allows a complete view of the mobility device and its components and enables a better understanding of the control method as a whole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/19/21